Citation Nr: 0310956	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-07 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for the residuals of right ankle surgery at a VA 
facility in March 1993.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to April 
1945.

This appeal is before the Board of Veterans' Appeals (Board) 
pursuant to an order of the United States Court of Appeals 
for Veterans Claims.  That order vacated a decision of the 
Board dated in August 2001 and remanded the matter to the 
Board for additional action consistent with a joint motion 
entered into between the parties.  

The matter initially arose from a November 1998 rating 
decision of the Chicago, Illinois, Department of Veterans 
Affairs (VA), Regional Office (RO), which denied entitlement 
to the benefit sought.  In May 1999, the veteran testified at 
a personal hearing at the RO.  In June 2001, the veteran 
testified before the undersigned Veterans Law Judge at a 
Video Conference hearing.


FINDING OF FACT

There is competent medical evidence that the veteran incurred 
additional disability as a result of treatment at a VA 
facility and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the surgical treatment in March 1993.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to 
38 U.S.C.A. § 1151 for the residuals of right ankle surgery 
performed at a VA facility have been met.  38 U.S.C.A. § 1151 
(West 1991 & Supp 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).  The Board finds that the duties and 
obligations under the VCAA have in fact been met with regard 
to the instant claim for compensation under 38 U.S.C.A. 
§ 1151.  Specifically, the veteran was informed by the RO as 
to the requirements to substantiate his claim in the 
Supplemental Statement of the Case issued in December 2000.  
He was informed as to what he needed to establish entitlement 
to the benefit sought, and what the RO would obtain.  As to 
the duty to assist, the veteran was afforded examination in 
connection with this claim.  The Board also sought an expert 
medical opinion following the return of the case from the 
Court.  The veteran and his attorney were provided with the 
information obtained by VA and given an opportunity to 
respond.  No further assistance in this regard appears to be 
warranted.  Consequently, the Board finds that additional 
development of this matter, including development for a 
medical opinion, is not necessary.  38 U.S.C.A. § 
5103A(d)(1)) (West 1991 & Supp. 2002).  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

According to the applicable laws, compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.  For the purposes 
of this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility, 
and the proximate cause of the disability or death was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment or examination; or (b) an event not 
reasonably foreseeable.  

The veteran was admitted to a VA facility on March 22, 1993.  
He stated that he had fallen and injured his ankle two days 
before; in fact, he indicated that he had gone to a private 
facility on March 20, where he had been diagnosed with a 
right medial ligament tear and an old fibula fracture.  He 
reported to the VA after experiencing increasing pain and an 
inability to bear weight on the ankle.  A fracture 
dislocation was identified and he underwent a closed 
reduction in the emergency room; however, an x-ray showed 
that this had failed to achieve an adequate reduction and 
surgical intervention was recommended.  He underwent surgery 
on March 24, at which time an open reduction with internal 
fixation was performed.  The operative report noted that the 
first placement of the fixation screws had to be removed 
because the fixation provided was not adequate.  The 
comminuted pieces of the bone were reapproximated anteriorly.  
He was then taken to the recovery room.  It was noted that he 
had tolerated the procedure well.  His cast was changed one 
week before his discharge.  An x-ray obtained on April 26 
found internal fixation of the distal fibula shaft fracture 
by a metallic plate and multiple screws; borderline lateral 
residual subluxation of the talus bone and local articular 
involvement was suspected.  Upon admission to rehabilitation, 
he was ambulating with a walker with contact guard, and it 
was noted that he could effect transfers with minimal 
assistance.  The discharge instructions noted that he was 
only to toe touch weight bear on the right.

The veteran was subsequently hospitalized at a private 
facility between August 16 and 20, 1993.  He had been 
admitted after complaining of increasing right ankle pain.  
He commented that he had done well after the March 1993 
surgery until the cast was removed on June 20.  After that, 
he developed pain on ambulation and decreased range of motion 
secondary to pain.  He underwent an osteotomy and open 
reduction with internal fixation.  The operative report noted 
that he had developed painful malunion with moderate widening 
of the mortise.  The hardware from his previous surgery was 
removed.  An x-ray showed minimal calcification adjacent to 
the tip of the medial malleolus and some degenerative changes 
of the talotibial joint.  

On October 27, 1997, the veteran's private physician, M. L. 
G., submitted correspondence in which it was alleged that VA 
had used inappropriate implants at the time of the March 1993 
surgery.  It was stated that "[i]t is my opinion that his 
initial operative procedure employed inadequate fixation to 
hardware which was the cause of his failure to heal."  It 
was also opined that "[t]he failure of the initial operation 
was a direct result of the surgical technique and implants 
utilized and not the patient's medical condition."

On November 20, 1998, M. L. G., M. D., submitted additional 
correspondence.  It was stated that the VA surgery had failed 
because the plate used had been totally inadequate.  It was 
also commented that the reduction technique and the fixation 
used were also inadequate.  The post-operative immobilization 
with a cast supplemented the inadequate fixation.  He 
indicated that the veteran had post-traumatic arthritis which 
was the result of the surgical treatment and management of 
the VA hospital.

The veteran testified at a personal hearing at the RO in May 
1999.  He acknowledged that after the initial injury on March 
20, 1993, he had gone to a private hospital, where they only 
wrapped his leg, telling him to return two days later when 
the orthopedist would be there.  

The veteran testified at a Video Conference hearing before a 
Member of the Board in March 2000.  He stated that the VA had 
set the ankle wrong, that it was crooked and painful.  He 
stated that no one at the VA hospital had ever admitted that 
they had done it wrong.  He stated that they told him that 
they could fuse the ankle or take the foot off.  He then went 
to a private physician for a second opinion.  It was at that 
point that he underwent the surgery at the private hospital, 
which repaired the ankle.  He noted that when he had first 
reported to the private hospital on the day of the injury 
they never told him that the ankle was broken, despite having 
taken an x-ray.  Instead they told him return two days later; 
however, the pain got so bad that he finally went to the VA.  
He said that his doctor had told him that VA had put in too 
small a plate to adequately straighten the ankle; he also 
reportedly told him that he would be permanently crippled 
because of the VA surgery.

Another private physician, B. B., had noted in February 1997 
correspondence that it was clear that the veteran had had 
more than one surgery on his right ankle.  He was able to 
palpate the fibular plate underneath the skin.  It was also 
noted that the veteran had osteoarthritis in the right ankle 
joint.

The veteran was afforded a VA examination in September 2000.  
An x-ray showed a fracture of the distal fibula immobilized 
by means of internal fixation device with an attempt to fuse 
the distal fibula and tibia, and severe degenerative changes 
of the ankle joint.  The diagnosis was post-surgical repair 
of the right ankle fracture with subsequent development of 
traumatic osteoarthritis.

The examiner then noted that all the records, VA and private, 
had been reviewed.  It was commented that the veteran's 
present condition was more likely than not due to the trauma 
incurred at the time of the original injury.  Four days of 
talar dislocation prior to VA treatment caused articular 
cartilage damage.  It was stated that the VA operative report 
described a standard surgical technique.  X-rays taken by VA 
on April 30, 1993 described preexisting cartilage damage and 
acceptable alignment.  The August 1993 private x-rays already 
showed degenerative joint disease of the ankle; malunion 
would not cause this in four months.  However, damage due to 
the original injury could cause this degenerative 
abnormality.  The examiner then stated that "[i]t is my 
opinion that it is at least as likely as not that the 
veteran's present ankle condition is due to his original 
injury."  It was also said that "[i]t is my opinion that it 
is not at least as likely as not that the veteran's right 
ankle disability occurred as a result of the right ankle 
surgery performed by VA physicians in March 1993."

In October 2000, the veteran's private physician, M. L. G., 
submitted further correspondence.  He agreed with VA that the 
veteran had had mild osteoarthritic changes in the right 
ankle which pre-dated the injury.  Subluxation of his talus 
at the time of the injury had caused additional articular 
surface damage.  This would account for some of his 
osteoarthritis.  However, he felt that the failed fixation 
combined with VA's instructions to weight bear significantly 
increased the damage to the articular surface of the right 
ankle.

The veteran testified at a Video Conference hearing before 
the undersigned Veterans Law Judge in June 2001.  He first 
indicated that the VA examiner named in the examination 
report is not the same person that actually examined him.  He 
stated that he had originally injured his ankle on a 
Saturday; he had gone to a private hospital, where the ankle 
was casted and he was told to return the following Monday.  
However, the leg hurt so badly by Sunday night that he went 
to the VA hospital.  He indicated that VA operated on his leg 
twice and that he was discharged with the leg still crooked.  
He alleged that VA had wanted to fuse the ankle in order to 
cover up their mistakes.

Following receipt of the claim at the Board, the Board 
undertook development of the claim consistent with 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  Specifically, the Board ordered that a VA 
examiner review the record and render an opinion as to 
whether it was at least as likely as not that there was 
carelessness, negligence or lack of proper skill in judgment 
or similar fault on the part of VA related to the operative 
procedure in March 1993.  The examiner rendered an opinion in 
April 2003 after reviewing the claims folder.  He noted that 
the operative report indicated a lack of fixation or 
inadequate fixation of the fibula during surgery.  He opined 
that the problem was recognized but not fixed at the time of 
surgery.  The inadequate fixation resulted in malunion, 
shortening of the fibula and translation of the talus.  These 
could, the examiner reported, result in further articular 
damage.  The examiner concluded that this would be described 
as an error in judgment intraoperatively.  

After a careful review of the evidence of record, it is found 
that the evidence is in equipoise as to whether there was 
fault on the part of VA in the March 1993 operative 
procedure.  Thus, entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for the residuals of right 
ankle surgery done at a VA facility is warranted.  The Board 
notes that the veteran's private physician and the most 
recent VA examiner have rendered opinions that the VA surgery 
had provided inadequate fixation of the fractured right 
ankle, thereby resulting in additional disability to the 
right ankle, to include arthritis.  While there is evidence 
which controverts these opinions, namely the VA examination 
conducted in September 2000, the Board finds the favorable 
opinions more persuasive, as they are consistent with the 
record and based on a thorough review of the evidence.

In conclusion, as the evidence is at least evenly balanced 
for and against the veteran's claim for compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for the residuals of right 
ankle surgery performed at a VA facility in March 1993, the 
benefit is granted.


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for the residuals of right ankle surgery performed at 
a VA facility in March 1993 is granted.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


